     Case 2:19-cv-07202-MWF-JC Document 37 Filed 07/31/20 Page 1 of 1 Page ID #:1334



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10     STEVEN FISHMAN,                    ) Case No. 2:19-cv-7202-MWF-JC
11                                        )
                           Petitioner,    ) JUDGMENT
12                                        )
                     v.                   )
13                                        )
       WILLIAM P. BARR,                   )
14     Attorney General,                  )
                                          )
15                                        )
                     Respondent.          )
16 ______________________________
17          Pursuant to this Court’s Order Accepting Findings, Conclusions and
18 Recommendations of United States Magistrate Judge,
19      IT IS ADJUDGED that the “Petition for Writ of Habeas Corpus by a Person
20 Detained in Federal Custody Pursuant to: 28 U.S.C. § 2241 and Report of
21 Criminal Misconduct Pursuant to: 18 U.S.C. § 4” and this action are dismissed
22 without prejudice.
23       IT IS SO ORDERED.
24
25 DATED: July 31, 2020
26
27                                  ________________________________________

28                                  MICHAEL W. FITZGERALD
                                    UNITED STATES DISTRICT JUDGE
